EXHIBIT Utah Medical Products, Inc. Reports Financial Performance for First Quarter Salt Lake City, Utah – In the first calendar quarter (1Q) of 2010, Utah Medical Products, Inc. (Nasdaq:UTMD) achieved revenues and net cash provided by operations virtually the same as in 1Q 2009.Profitability, however, was lower due to two factors: 1) transition expenses associated with beginning the process of consolidating its Oregon injection molding operations into its Utah molding operations, and 2) a disproportionate amount of shipments during the quarter to China.Profit margins for 1Q 2010 compared to the prior quarter (4Q 2009) and same quarter in the prior year (1Q 2009) follow: 1Q 2010 (JAN – MAR) 4Q 2009 (OCT – DEC) 1Q 2009 (JAN – MAR) Gross Profit Margin (gross profits/ sales): 51.6% 53.2% 54.3% Operating Profit Margin (operating profits/ sales): 35.6% 36.6% 38.1% Net Profit Margin (profit after taxes/ sales): 23.7% 23.8% 24.7% Changes in income statement results compared to the same time period in the prior calendar year were as follows: Sales: N/C Gross Profit: (5%) Operating Income: (7%) Net Income: (4%) Earnings Per Share: (5%) Sales.Comparing 1Q 2010 to 1Q 2009 global sales in product categories, blood pressure monitoring device/ components (BPM) sales were up 8%, neonatal device sales were up 2%, gynecology/ electrosurgery device sales were down 1% and obstetrics device sales were down 9%. International sales were up 14% and domestic sales were down 6%.Sales of BPM devices by UTMD’s Ireland subsidiary to UTMD’s distributor in China were $226,000 higher in 1Q 2010 than in 1Q 2009.As a result, UTMD Ireland shipments were up 25%, allowing it to reduce inventories that had been accumulated during slack demand periods in 2009. Compared to 1Q 2009, domestic direct sales of finished devices to U.S. end-users were 6% lower in 1Q 2010, as hospital utilization rates of specialty devices seem to have declined. Domestic direct sales of obstetric devices, the product category most affected by restrictive GPO agreements, declined $185,000.Domestic direct sales of Gesco neonatal devices decreased $25,000.Domestic direct electrosurgery/gynecology device sales decreased $38,000.Domestic sales of OEM components to other companies were down 4%.Since OEM customers tend to purchase three to six months of inventory at a time, the decline appears to be an oscillation in order pattern rather than a change in demand. Gross Profit.Despite revenue about the same as in 1Q 2009, UTMD’s gross profit margin (GPM), gross profits divided by sales, was 2.7 percentage points lower.Previously, UTMD announced it would consolidate its Oregon subsidiary into Utah in early 2010.About 25% of the difference in GPM was due to relocation costs of equipment, and employing extra people during the training process of moving the operations to Utah.UTMD expects to conclude the transition costs of relocation by the end of 2Q 2010, with a similar dilutive impact on 2Q 2010 GPM, before gaining a GPM benefit in the second half of 2010. The other 75% of the difference in gross profits was due to the unfavorable distribution mix which resulted from an increase in international sales and a decrease in domestic sales. Operating Income.UTMD’s operating profit margin (OPM), operating income divided by sales, declined by 2.5 percentage points, as a result of about the same percent decline in GPM.Operating expenses, comprised of G&A, S&M and R&D expenses, were $1,034,000 in 1Q 2010 (16.1% of sales), slightly lower than the $1,041,000 in 1Q 2009 (16.2% of sales).R&D expenses were slightly higher, S&M expenses were slightly lower and G&A expenses were about the same. Net Income. UTMD’s net profit margin, net income divided by sales, declined by 1.0 percentage points. The decline was less than the decline in GPM because of a lower income tax provision, 33.8% of earnings before taxes in 1Q 2010 compared to 35.5% in 1Q 2009.The lower tax rate was due primarily to a higher portion of income generated in Ireland taxed at a much lower rate, and the benefit of a higher manufacturing profit deduction in the U.S. Earnings per share.EPS declined in the same proportion as gross profits.
